NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted June 11, 2008*
                                    Decided June 12, 2008

                                            Before

                             WILLIAM J. BAUER,  Circuit Judge 

                             JOEL M. FLAUM, Circuit Judge       

                             TERENCE T. EVANS, Circuit Judge

No. 07‐3065

JAMES D. JONES,                                      Appeal from the United States District 
     Petitioner‐Appellant,                           Court for the Eastern District of 
                                                     Wisconsin.
       v.
                                                     No. 04‐C‐303
JEFFREY ENDICOTT,
      Respondent‐Appellee.                           Rudolph T. Randa,
                                                     Chief Judge.

                                          O R D E R

       In 1993 James Jones was convicted in Wisconsin state court of armed robbery and
possession of a firearm by a felon.  The jury found that he robbed a shoe store at gunpoint,
taking one pair of shoes and $60 from the cash register.  The district court denied his
petition for a writ of habeas corpus, 28 U.S.C. § 2254, but certified the appealability of his



       *
         After examining the briefs and the record we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3065                                                                                 Page 2
claim for ineffective assistance of counsel.  Because the Wisconsin Court of Appeals did not
unreasonably apply Strickland v. Washington, 466 U.S. 668 (1984), we affirm.

        Jones pursued post‐conviction and appellate relief in Wisconsin.  He was
unsuccessful during his first round of state court review, but in 1997 the district court
granted his first § 2254 petition.  As a result, the state reinstated his post‐sentencing rights. 
Jones filed a post‐sentencing motion attacking trial counsel’s performance, but after a
hearing the motion was denied and the Wisconsin Court of Appeals affirmed.  Jones then
unsuccessfully pursued post‐conviction relief in Wisconsin on his contention that his
appellate counsel (during his reinstated direct appeal) failed to adequately argue the
ineffectiveness of trial counsel.  Jones renewed his arguments about trial and appellate
counsel’s performance to the district court in his current § 2254 petition, and he now
advances them here.

       On appeal, Jones argues that the Wisconsin Court of Appeals unreasonably applied
the familiar standard of Strickland, which requires a showing of both deficient performance
and prejudice, to his claims of ineffective assistance of counsel.  Accordingly, we examine
whether the decisions of the state appellate court lie beyond the spectrum of reasonable
outcomes.  See Johnson v. Loftus, 518 F.3d 453, 456 (7th Cir. 2008); Conner v. McBride, 375 F.3d
643, 649 (7th Cir. 2004).

       Jones first argues that his trial counsel was ineffective for failing to call Loretta
Bradford, his girlfriend at the time of the robbery.  He claims that she would have testified
that she was with Jones when the robbery occurred.  At Jones’s post‐sentencing evidentiary
hearing, trial counsel explained that he did not call Bradford because her testimony was not
believable and would have harmed Jones’s case.  He explained that before trial Bradford
told counsel that she and Jones watched a Green Bay Packer’s football game on the day of
the robbery, but counsel determined that there was no such game.  Bradford also told
counsel that they were at her parent’s house celebrating her parents’ anniversary.  But this
story contradicted Jones’s own alibi testimony at trial that the two of them were together at
his house, with no mention of Bradford’s parents or an anniversary party.  Moreover,
although Jones faults counsel for not pursuing the testimony of additional party attendees,
he never supplied counsel with the names of other potential alibi witnesses even after he
was informed that counsel was not going to call Bradford. 
 
       Though Bradford testified that she never spoke to trial counsel, the court found that
she was not credible based on the numerous contradictions between her testimony at the
hearing, counsel’s testimony at the hearing, and Jones’s testimony at trial.  The judge also
noted that Jones did not pursue any alibi arguments in his original post‐conviction attacks
on counsel , undermining his claim to a viable alibi defense.  Though Bradford’s father also
No. 07‐3065                                                                                Page 3
testified at the hearing that he saw Jones at his house on the day of the robbery, the
encounter was brief, and he said Jones could have left for enough time to carry out the
robbery and he would not have known. 
 
        The Wisconsin Court of Appeals held that the post‐sentencing court’s credibility
findings were not clearly erroneous, and thus it would not substitute its judgment for that
of the court that heard the testimony.  Accepting the testimony, the court decided that
counsel was not ineffective because he had a valid strategic reason for not calling Bradford.

        The appellate court’s decision is not an unreasonable application of Strickland.  The
trial judge who heard the post‐sentencing petition based her decision that counsel
reasonably declined to call Bradford on the contradictions between the testimony of Jones
and Bradford and the corroboration between counsel’s testimony about his investigation
and the evidence at trial.  Based on the court’s thorough explanation of its findings, the
Court of Appeals reasonably determined that reversal was not warranted.  We do not
ignore credibility findings without clear and convincing evidence of their fallacy, see Julian
v. Bartley, 495 F.3d 487, 494 (7th Cir. 2007); Conner, 375 F.3d at 649, 654; Murrell v. Frank, 332
F.3d 1102, 1112 (7th Cir. 2003), a standard Jones does not meet.

        Jones also argues that trial counsel was ineffective because he did not question
officers who might have testified that he was not wearing the stolen shoes at the time he
was arrested.  Jones was arrested on an unrelated charge and was in custody when
identified as the perpetrator of this crime.  Jones now argues, contrary to the evidence, that
he was wearing black Adidas shoes, which he owned, at the time of his arrest.  He also
claims that an officer at the jail where he was being held would have testified that Jones had
only the black Adidas shoes, not the stolen shoes, in his jail locker. 
 
        What  Jones was wearing at the time of his arrest is irrelevant because the evidence
showed that he had the stolen shoes in his possession.  The Court of Appeals pointed out
that the shoes were inventoried when he was booked into the jail.  The robbery victim later
identified a pair of shoes among Jones’s other possessions in his jail locker as the ones that
were stolen.  The shoes also exactly matched the description given to the police on the day
of the robbery.  Additionally, at the hearing, the judge found that the officer who Jones
argued would confirm his allegations about the black Adidas shoes actually testified at trial
that Jones possessed only the stolen shoes and no others.  The Court of Appeals reasonably
determined that it was inconsequential if Jones was wearing the stolen shoes at the time of
arrest because, at the very least, he possessed them.  Because he possessed the stolen shoes,
any error in failing to determine what he was wearing on his feet when arrested was not
prejudicial because the error would not undermine the reliability of his conviction.  See
Benefiel v. Davis, 357 F.3d 655, 661 (7th Cir. 2004).
No. 07‐3065                                                                          Page 4
        Finally, Jones contends that counsel during his reinstated appeal should have argued
that trial counsel lied at the evidentiary hearing.  But, as the Court of Appeals, noted,
appellate counsel attacked trial counsel’s credibility and ultimate effectiveness, the
appellate court simply rejected Jones’ claim.  In other words, appellate counsel raised the
exact issue that Jones now faults him for failing to address.  Likewise, Jones argues that
appellate counsel did not attack trial counsel’s failure to examine officers who might have
said that Jones was not wearing the stolen shoes when arrested.  As noted above, however,
counsel also advanced this argument.  The record shows that the Court of Appeals gave
thorough consideration to exactly the issues Jones contends his appellate counsel should
have raised.  Therefore Jones has not shown deficient performance by appellate counsel
and, even if there were a deficiency, the Court of Appeals’ thorough consideration of the
issues eliminates any possible prejudice.

                                                                               AFFIRMED.